DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 1/16/18 and amendment filed 1/7/21. 

1.	Claims 1-4, 6-11, 13-17 and 19-20 are pending.
2.	Claim 7, 14 and 20 are objected to.
3.	Claims 1-4, 6, 8-11, 13, 15-17 and 19 are rejected.

Allowable Subject Matter
4.	Claim 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Examiner Comment
5.	Claims 6, 13 and 19 states, “is one of” ..….Thus, the Examiner interprets the Applicants language to merely require one as also stated in the previous action.  Examiner suggest changing the language to more clearly state is one of A or B. The inclusion of “and” instead of “or” is viewed as a typo.
 
Response to Arguments

Applicant’s states regarding claim 1, it should be allowable.
Response to a:  Thus, at the present time, do the modification of the current 103 cited references, claim 1, 8, 15 and their associated dependent claims are viewed as not allowable. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al., (Bhattacharya), US PGPub. No.: 49 and as applied to claims above and further in view of Wing, (Wing), Us PGPub. No.: 20100071050 and further in view of Syvanne et al., (Syvanne), US PGPub. No.: 20030117993.  

 	As per claim 1, Bhattacharya teaches a method comprising: 
detecting, by a first network element of a first network, (NVE representing first network element ) (para. 154); a local connection of an endpoint identifier ("EID") corresponding to a virtual machine ("VM"), where the EID relocated from a second network to the first network, (VM migrates from one server in a VDC into another server in a remote VDC; In order to avoid any traffic loss during VM migration, the old NVE needs to pre-establish this Tunnel (establishes local connection) with the new NVE; first network element detects local connection to tunnel) (para. 238, 240, 256); 
receiving, by the first network element of the first network, identifying information for a second network element of the second network previously connected to the EID (When there is a LISP based control plane available, inside the NVO domain, these can be extended to carry VM user's (second network element of second network) QoS & B/W parameters (identifying information) to the connecting local NVE (first network element)) (para. 256);
receiving, by the first network element of the first network, from the second network element of the second network, service information for a service to be applied (local NVE (L-NVE) node to remote NVE (R-NVE); QoS (identifying information) for treatment of traffic) (para. 257) associated with the VM using the identifying information, (the IP Tunnel or GRE Tunnel can make use of IP differentiated services (DiffServ) QoS so that different VM user's traffic flow(s) are classified at NVE(s) (comprising first network element of first network) and appropriate DiffServ based QoS treatment (thus, identifying information used) is applied to each flow (representing QOS service applied to traffic/flow)) (para. 257).
Bhattacharya does not specifically teaches initiating a state transfer from a firewall at the second network to a firewall at the first network, wherein the state transfer utilizes a filter to prevent transfer of state information unrelated to the EID
However, Wing teaches initiating a state transfer from a firewall at the second network to a firewall at the first network, wherein the state transfer utilizes a filter to prevent transfer of state information unrelated to the EID, (software 9 then determines whether the obtained AS number matches an AS number associated with any of the IP addresses (hence, of endpoints) included in previous state table information exchanges with the other firewalls F2 and F3 (hence, in other networks). If the match is present, (thus filtered at the source) the firewall F1 (source) transmits (initiates transfer) the communication 36 to cause an entry 31B (similar to the entry 31A in the stable table S1) for the destination address of the initial connection message 33 to be added to state tables S2 and S3 (state information transferred); The table 32 is updated with an AS number for a remote endpoint each time the firewall F1 sends or receives any of the aforementioned state table updates with the other firewalls F2 and F3; Fig. 1 shows Firewalls belong to different networks (first and second networks; software 89 also controls/filters a state table synchronization (state transfer) for a re-transmission addressed to a particular endpoint (thus, filters/prevents transfer of state information unrelated to EID), the software 89 can control (filter) state table updates for any subsequently received initial connection requests for destination addresses)) (para. 36, 38, 52, Fig. 1).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya and Wing in order to monitor for connection message re-transmissions, the software 9 can also be configured to monitor for certain initial connection messages, and then send control communications 36 responsive to detecting these initial connection messages. Such communications 36 can avoid the retransmission delays when certain conditions are met, (Wing; para. 34).
	Neither Bhattacharya nor Wing specifically teaches in response to the relocation of the EID and the service, initiating a state transfer related to the EID from a firewall at the second network to a firewall at the first network.
	However, Syvanne teaches in response to the relocation of the EID and the service, initiating a state transfer related to the EID from a firewall at the second network to a firewall at the first network, (when a mobile entity moves from a first firewall to a second one; fetching (transferring) the accurate state information related to the mobile entity from the first one to the second one to be used in the second one for handling the connections of the mobile entity) (para. 22, 35).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Syvanne; para. 22).

As per claim 4, the method of claim 1,
Bhattacharya does not specifically teach wherein the service identified by the service information comprises a firewall, the method further comprising: 
establishing a communications channel between a firewall at the first network and a firewall at the second network. 
However, Wing teaches wherein the service identified by the service information comprises a firewall, (para. 14, 15, 16; Fig. 1) the method further comprising: 
establishing a communications channel between the firewall at the first network and the firewall at the second network, (the software 9 causes the firewalls F1-F3 to exchange a subset of their locally maintained state information to allow connection (communication channel established) response 4 to be passed to the network 1) (para. 16; Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya and Wing in order to monitor for connection message re-transmissions, the software 9 can also be configured to monitor for certain initial connection messages, and then send control communications 36 responsive to detecting these initial (Wing; para. 34).

 	As per claim 8, Bhattacharya teaches at least one non-transitory tangible media that includes code for execution and when executed by a processor, (para. 115) of a first network element of a first network, is operable to perform operations comprising: 
detecting a local connection of an endpoint identifier ("EID") corresponding to a virtual machine ("VM") , where the EID relocated from a second network to the first network, (VM migrates from one server in a VDC into another server in a remote VDC; In order to avoid any traffic loss during VM migration, the old NVE needs to pre-establish this Tunnel (establishes local connection) with the new NVE; first network element detects local connection to tunnel) (para. 238, 240, 256); 
receiving identifying information for a second network element of the second network previously connected to the EID, (When there is a LISP based control plane available, inside the NVO domain, these can be extended to carry VM user's (second network element of second network and hence, connected to) QoS & B/W parameters (identifying information) to the connecting local NVE (first network element)) (para. 256); and 
receiving, from the second network element of the second network, service information for a service to be applied to traffic (local NVE (L-NVE) node to remote NVE (R-NVE); QoS for treatment of traffic) (para. 257) associated with the VM using the identifying information, (the IP Tunnel or GRE Tunnel can make use of IP differentiated services (DiffServ) QoS so that different VM user's traffic flow(s) are classified at NVE(s) (comprising first network element of first network) and appropriate DiffServ based QoS treatment (thus, identifying information used) is applied to each flow (representing QOS service applied to traffic/flow)) (para. 257).  
Bhattacharya does not specifically teaches initiating a state transfer from a firewall at the second network to a firewall at the first network, wherein the state transfer utilizes a filter to prevent transfer of state information unrelated to the EID
However, Wing teaches initiating a state transfer from a firewall at the second network to a firewall at the first network, wherein the state transfer utilizes a filter to prevent transfer of state information unrelated to the EID, (software 9 then determines whether the obtained AS number matches an AS number associated with any of the IP addresses (hence, of endpoints) included in previous state table information exchanges with the other firewalls F2 and F3 (hence, in other networks). If the match is present, (thus filtered at the source) the firewall F1 (source) transmits (initiates transfer) the communication 36 to cause an entry 31B (similar to the entry 31A in the stable table S1) for the destination address of the initial connection message 33 to be added to state tables S2 and S3 (state information transferred); The table 32 is updated with an AS number for a remote endpoint each time the firewall F1 sends or receives any of the aforementioned state table updates with the other firewalls F2 and F3; Fig. 1 shows Firewalls belong to different networks (first and second networks; software 89 also controls/filters a state table synchronization (state transfer) for a re-transmission addressed to a particular endpoint (thus, filters/prevents transfer of state information unrelated to EID), the software 89 can control (filter) state table updates for any subsequently received initial connection requests for destination addresses)) (para. 36, 38, 52, Fig. 1).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya and Wing in order to monitor for connection message re-transmissions, the software 9 can also be configured to monitor for certain initial connection messages, and then send control communications 36 responsive to detecting these initial connection messages. Such communications 36 can avoid the retransmission delays when certain conditions are met, (Wing; para. 34).
	Neither Bhattacharya nor Wing specifically teaches in response to the relocation of the EID and the service, initiating a state transfer related to the EID from a firewall at the second network to a firewall at the first network.
However, Syvanne teaches in response to the relocation of the EID and the service, initiating a state transfer related to the EID from a firewall at the second network to a firewall at the first network, (when a mobile entity moves from a first firewall to a second one; fetching (transferring) the accurate state information related to the mobile entity from the first one to the second one to be used in the second one for handling the connections of the mobile entity) (para. 22, 35).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya, Wing and Syvanne in order to remove unnecessary data, i.e. when receiving an entry of the first mobile entity table in a mobile entity table of some other firewall indicates that the corresponding entity has moved from the firewall to the other Syvanne; para. 22).

As per claim 11, the at least one media of claim 8, 
Bhattacharya does not specifically teach wherein the service identified by the service information comprises a firewall, the operations further comprising:Attorney Docket No.: 584852(991944-US.02) establishing a communications channel between a first firewall at a first network and a second firewall at a second network.
However, Wing teaches  wherein the service identified by the service information comprises a firewall, service identified by the service information comprises a firewall, (para. 14, 15, 16; Fig. 1) the operations further comprising:Attorney Docket No.: 584852(991944-US.02) establishing a communications channel between a first firewall at a first network and a second firewall at a second network, (the software 9 causes the firewalls F1-F3 to exchange a subset of their locally maintained state information to allow connection (communication channel established) response 4 to be passed to the network 1) (para. 16; Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya and Wing in order to monitor for connection message re-transmissions, the software 9 can also be configured to monitor for certain initial connection messages, and then send control communications 36 responsive to detecting these initial connection messages. Such communications 36 can avoid the retransmission delays when certain conditions are met, (Wing; para. 34).

(server) (para. 115, 117,154); which when executed causes the processor, (NVE(s) (hence, a co-processor) can be also responsible coordinating the VM management activities (VM Create, Terminate, Modify, Relocate) with the Server/Hypervisor inside the local data center as well as across remote data center(s ))  (para. 115, 117,154) to: 
detect a local connection of an endpoint identifier ("EID") corresponding to a virtual machine ("VM"), where the EID relocated from a second network to the first network, (VM migrates from one server in a VDC into another server in a remote VDC; In order to avoid any traffic loss during VM migration, the old NVE needs to pre-establish this Tunnel (establishes local connection) with the new NVE; first network element detects local connection to tunnel) (para. 238, 240, 256); 
receive identifying information for a second network element of the second network previously connected to the EID; (When there is a LISP based control plane available, inside the NVO domain, these can be extended to carry VM user's (second network element of second network and hence, connected to) QoS & B/W parameters (identifying information) to the connecting local NVE (first network element)) (para. 256); and 
receiving, from the second network element of the second network, service information for a service to be applied to traffic (local NVE (L-NVE) node to remote NVE (R-NVE); QoS for treatment of traffic) (para. 257) associated with the VM using the identifying information, (the IP Tunnel or GRE Tunnel can make use of IP differentiated services (DiffServ) QoS so that different VM user's traffic flow(s) are classified at NVE(s) (comprising first network element of first network) and appropriate DiffServ based QoS treatment (thus, identifying information used) is applied to each flow (representing QOS service applied to traffic/flow)) (para. 257).  
Bhattacharya does not specifically teaches initiating a state transfer from a firewall at the second network to a firewall at the first network, wherein the state transfer utilizes a filter to prevent transfer of state information unrelated to the EID
However, Wing teaches initiating a state transfer from a firewall at the second network to a firewall at the first network, wherein the state transfer utilizes a filter to prevent transfer of state information unrelated to the EID, (software 9 then determines whether the obtained AS number matches an AS number associated with any of the IP addresses (hence, of endpoints) included in previous state table information exchanges with the other firewalls F2 and F3 (hence, in other networks). If the match is present, (thus filtered at the source) the firewall F1 (source) transmits (initiates transfer) the communication 36 to cause an entry 31B (similar to the entry 31A in the stable table S1) for the destination address of the initial connection message 33 to be added to state tables S2 and S3 (state information transferred); The table 32 is updated with an AS number for a remote endpoint each time the firewall F1 sends or receives any of the aforementioned state table updates with the other firewalls F2 and F3; Fig. 1 shows Firewalls belong to different networks (first and second networks; software 89 also controls/filters a state table synchronization (state transfer) for a re-transmission addressed to a particular endpoint (thus, filters/prevents transfer of state information unrelated to EID), the software 89 can control (filter) state table updates for any subsequently received initial connection requests for destination addresses)) (para. 36, 38, 52, Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya and Wing in order to monitor for connection message re-transmissions, the software 9 can also be configured to monitor for certain initial connection messages, and then send control communications 36 responsive to detecting these initial connection messages. Such communications 36 can avoid the retransmission delays when certain conditions are met, (Wing; para. 34).
Neither Bhattacharya nor Wing specifically teaches in response to the relocation of the EID and the service, initiating a state transfer related to the EID from a firewall at the second network to a firewall at the first network.
However, Syvanne teaches in response to the relocation of the EID and the service, initiating a state transfer related to the EID from a firewall at the second network to a firewall at the first network, (when a mobile entity moves from a first firewall to a second one; fetching (transferring) the accurate state information related to the mobile entity from the first one to the second one to be used in the second one for handling the connections of the mobile entity) (para. 22, 35).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya, Wing and Syvanne in order to remove unnecessary data, i.e. when receiving an entry of the first mobile entity table in a mobile entity table of some other firewall indicates that the corresponding entity has moved from the firewall to the other Syvanne; para. 22).

10.	Claims 2-3, 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al., (Bhattacharya), US PGPub. No.: 20150195178 as applied to claims above and further in view of in view of Wing, (Wing), Us PGPub. No.: 20100071050 in view of Syvanne et al., (Syvanne), US PGPub. No.: 20030117993 and further in view of Sharma et al., (Sharma), US PGPub. No.: 20130182708.

 	As per claim 2, the method of claim 1, 
Neither Bhattacharya, Wing nor Syvanne specifically teach wherein, each of the first and second networks comprises a LISP-enabled network.  
However, Sharma teaches wherein, each of the first and second networks comprises a LISP-enabled network, (wherein the networks are LISP enabled since traffic is prepared for transport over a WAN using LISP and thus the LISP provide DCI (data center interconnect) capability; wherein each data center represents a network that is enabled via LISP for interconnection) (para. 28).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bhattacharya, Wing, Syvanne and Sharma in order to provide data replication for data storage at multiple data centers in order to provide backup data sources and data validation, (Sharma; para. 17).
When the VM user's traffic is sent over virtualized transport mechanisms of VX-LAN or NV-GRE, or NVO-MPLS-TP-VXTS, the tunnel is terminated and traffic is encapsulated at the ingress UNI of NVE (hence, routed). Similarly when the traffic from the egress UNI of a NVE is sent (hence, routed) towards VM user, it is de-capsulated for VX-LAN or NV-GRE, or NVO-MPLS-TP-VXTS, and sent over the virtualized transport system) (para. 255).
	As per claim 9, the at least one media of claim 8, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.

 	As per claim 10, the at least one media of claim 8, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.
 	As per claim 16, the network element of claim 15, Bhattacharya teaches Network elements, (NVE (switch)) (para. 154).  Bhattacharya further teaches wherein, each of the network elements comprises an ingress/egress tunnel router ("xTR"), (When the VM user's traffic is sent over virtualized transport mechanisms of VX-LAN or NV-GRE, or NVO-MPLS-TP-VXTS, the tunnel is terminated and traffic is encapsulated at the ingress UNI of NVE (hence, routed). Similarly when the traffic from the egress UNI of a NVE is sent (hence, routed) towards VM user, it is de-capsulated for VX-LAN or NV-GRE, or NVO-MPLS-TP-VXTS, and sent over the virtualized transport system) (para. 255).
s 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al., (Bhattacharya), US PGPub. No.: 20150195178 as applied to claims above and further in view of in view of Wing, (Wing), Us PGPub. No.: 20100071050 in view of Syvanne et al., (Syvanne), US PGPub. No.: 20030117993 and further in view of Floyd et al., (Floyd), US PGPub. No.: 20140366119.

 	As per claim 6, the method of claim 4, 
Neither Bhattacharya, Wing nor Syvanne specifically teaches wherein the state transfer is one of a signal-based event- driven bulk state transfer ("EDBST") and a traffic-based event-driven state transfer ("EDST").  
However, Floyd teaches wherein the state transfer is one of a signal-based event-driven bulk state transfer ("EDBST") and a traffic-based event-driven state transfer ("EDST"), (wherein utilizing firewall clustering for optimal state-sharing (comprises transferring of states) of different sites in a virtualized/networked (e.g., cloud) computing environment; each firewall in a given region is informed of its peer firewalls via a registration process (traffic-based event) with a centralized server) (para. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bhattacharya, Wing, Syvanne and Floyd in order to provide an approach which allows for more efficient user identity management in order to optimize cloud security and system administration, (Floyd; para. 20).

.

12.	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al., (Bhattacharya), US PGPub. No.: 20150195178 as applied to claims above and further in view of Wing, (Wing), Us PGPub. No.: 20100071050 in view of Syvanne et al., (Syvanne), US PGPub. No.: 20030117993 and further in view of Halabi, (Halabi), US PGPub. No.: 20150358291. 
		
 	As per claim 17, the network element of claim 15, 
Bhattacharya does not specifically teach wherein the service identified by the service information comprises a firewall, and wherein a communications channel is established between a first firewall and a second firewall.
However, Wing teaches wherein the service identified by the service information comprises a firewall, (para. 14, 15, 16; Fig. 1) and wherein a communications channel is established between a first firewall and a second firewall, (the software 9 causes the firewalls F1-F3 to exchange a subset of their locally maintained state information to allow connection (communication channel established) response 4 to be passed to the network 1) (para. 16; Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya and Wing in order to monitor for connection message re-transmissions, the software 9 can also be configured to monitor for certain initial connection messages, (Wing; para. 34).
Neither Bhattacharya, Wing nor Syvanne specifically teaches a first firewall at a first data center site and a second firewall at the second data center site.
However, Halabi teaches a first firewall at a first data center site and a second firewall at the second data center site, (para. 43, claim 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharya, Wing, Syvanne and Halabi for statistical purposes such that the backend system servers 350, 351 may store information indicating dates and/or times when comparisons were made as well as the firewall policies that subject to those comparisons so that users may access a history of past comparisons. The backend system servers may also store the results of past comparisons and keep track of statistics, such as how often policies match or the average scores of comparisons, (Halabi; para. 53).

13.	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al., (Bhattacharya), US PGPub. No.: 20150195178 as applied to claims above and further in view of Wing, (Wing), Us PGPub. No.: 20100071050 in view of Syvanne et al., (Syvanne), US PGPub. No.: 20030117993 and further in view of Halabi, (Halabi), US PGPub. No.: 20150358291 and further in view of Floyd et al., (Floyd), US PGPub. No.: 20140366119. 

 	As per claim 19, the network element of claim 17, 
neither Bhattacharya, Wing, Syvanne nor Halabi specifically teaches wherein the state transfer is one of a signal-based event-driven bulk state transfer ("EDBST") and a traffic-based event-driven state transfer ("EDST").
However, Floyd teaches wherein the state transfer is one of a signal-based event-driven bulk state transfer ("EDBST") and a traffic-based event-driven state transfer ("EDST"), (wherein utilizing firewall clustering for optimal state-sharing (comprises transferring of states) of different sites in a virtualized/networked (e.g., cloud) computing environment; each firewall in a given region is informed of its peer firewalls via a registration process (traffic-based event) with a centralized server) (para. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bhattacharya, Wing, Syvanne, Halabi and Floyd in order to provide Stateful firewalls which must be able to see both sides of a network conversation in order to properly observe and filter the connection. The firewall is programmed to distinguish legitimate packets for different types of connections. Only packets matching a known active connection will be allowed by the firewall; others will be rejected (or dropped), (Floyd; para. 58).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        3/2/21